PER CURIAM.
Granted. The trial court’s ex parte order of October 4, 2006 transferring physical custody of the child to the father is vacated and set aside. Physical custody of the child shall remain with the mother until such time as the trial court has heard and ruled upon the mother’s pending motion for new trial. The case is remanded to the trial court, which is directed to hear and rule upon the motion for new trial on an expedited basis.
CALOGERO, C.J., and VICTORY and WEIMER, JJ., would recall stay and deny the writ.